Citation Nr: 1611667	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for sinusitis with rhinitis.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for bilateral flat feet.

11.  Entitlement to service connection for dizziness.

12.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a temporary total rating under 38 C.F.R. § 4.29.

13.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include entitlement to a temporary total rating under 38 C.F.R. § 4.29.

14.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in October 2009, March 2010, January 2012, February 2013, and November 2014 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue, but is before the Board on appeal.

The Veteran's May 2015 statements may be construed as disagreement with the assigned rating for the award of service connection for PTSD in a November 2014 rating decision, and the evidence of record does not indicate that a notice of disagreement form was furnished to the Veteran with issuance of that rating decision.  Where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, bilateral flat feet, a left knee disability, and left and right shoulder disabilities; entitlement to an initial rating in excess of 50 percent for PTSD, to include a temporary total rating under the provisions of 38 C.F.R. § 4.29; entitlement to a rating in excess of 10 percent for a right knee disability, to include a temporary total rating under the provisions of 38 C.F.R. § 4.29; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On November 20, 2015, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the appeal as to the issues for service connection for dizziness, sinusitis with rhinitis, and headaches.

2.  An August 1988 rating decision denied service connection for left knee, left shoulder, and right shoulder disabilities and the Veteran was notified of the decisions, but did not appeal.

3.  Evidence added to the record since the August 1988 rating decision raises a reasonable possibility of substantiating the left knee, left shoulder, and right shoulder disability claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to service connection for dizziness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for sinusitis with rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  New and material evidence has been received and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been received and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  In correspondence dated in November 2015, the Veteran requested a withdrawal of the appeal as to the appeals seeking service connection for dizziness, sinusitis with rhinitis, and headaches.  Therefore, as the appellant has withdrawn the appeal there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues appeal and they are dismissed.

New and Material Evidence Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 1988 rating decision denied service connection for left knee, left shoulder, and right shoulder disabilities.  It was noted that service medical records showed the Veteran complained of left knee pain in September 1982 and right shoulder pain in October 1982, but that chronic left knee and shoulder disabilities were not shown upon VA examination.  The Veteran was notified of the decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

The pertinent evidence added to the record since the August 1988 decisions includes VA treatment and examination reports, private treatment reports, and the Veteran's statements and testimony in support of the claims.  A September 2014 VA examination report included diagnoses of left knee arthritis and a left knee posterior horn meniscus tear.  Private treatment reports dated in June 2015 note that the Veteran complained of shoulder pains and opined that the left shoulder was severely impaired.  

Based upon the evidence of record, the Board finds that the evidence received since the August 1988 rating decisions is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claims as it tends to show the presence of current disabilities, or symptomatology, which was not established at the time of the previous final denial.  Therefore, the claims for service connection for left knee, left shoulder, and right shoulder disabilities must be reopened.  To that extent only, the appeal as to those matters is allowed.


ORDER

The appeal as to entitlement to service connection for dizziness is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim of entitlement to service connection for sinusitis with rhinitis is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim of entitlement to service connection for headaches is dismissed.

New and material evidence was received to reopen a claim of entitlement to service connection for a left knee disability and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim of entitlement to service connection for a right shoulder disability and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim of entitlement to service connection for a left shoulder disability and to that extent only, the appeal is granted.



REMAND

A review of the record shows that further development is required as to the issues remaining on appeal.  At the November 2015 hearing, the Veteran, in essence, reported that VA treatment records pertinent to his low back disorder claim existed and that a private medical care provider, Triad Orthopedic, had related his present back disability to an injury during active service.  He also testified that a flat foot disability was aggravated by marching during active service and that he had experienced blisters and callouses in service.  He reported that his private medical care providers had related his present left knee, left shoulder, and right shoulder disabilities to old injuries and described injuries he claimed to have sustained during active service.  He stated that his service-connected right knee disability had worsened and that he was attempting to lose weight as preparation for total knee replacement surgery in approximately two months.  

The Board notes that the service medical records show that the Veteran had moderate pes planus upon enlistment examination, and that he was treated for low back pain in September 1982, blunt trauma to the knees in September 1982, and a right shoulder injury in October 1982.  The Veteran's claims were addressed by VA examinations of the low back in October 2009 and of the left knee in September 2014.  An August 2015 VA medical opinion also addressed injuries to the left shoulder claimed as due to VA treatment.  The Veteran's bilateral flat foot aggravation claim has not been addressed by VA examination.  The service-connected right knee disability was last examined by VA examination in January 2013.  

The Board also notes that records show the Veteran was awarded Social Security Administration (SSA) benefits in June 2013 and that SSA records were last obtained by VA in 2011.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran has expressed disagreement with the assigned rating for the award of service connection for PTSD in the November 2014 rating decision.  Therefore, the matter must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include entitlement to a temporary total rating under 38 C.F.R. § 4.29.  Inform the Veteran that a timely substantive appeal must be submitted to perfect an appeal.

2.  Request that the Veteran identify all pertinent private treatment and to provide sufficient information and authorization VA assistance in obtaining those records, to include any records from Triad Orthopedic.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record and associate those records with the claims file.

4.  Obtain any pertinent records associated with the claim for SSA disability benefits and associate those records with the claims file.

5.  Schedule the Veteran for a VA examination for opinions to determine the etiology of claim low back, flat feet, left knee, and bilateral shoulder disabilities.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a low back disability is related to service, to include treatment for back pain during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a low back disability was caused by a service-connected right knee disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that a low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability is related to service, to include treatment for blunt trauma to the knees during service?

(e)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability was caused by a service-connected right knee disability?

(f)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

(g)  Is it at least as likely as not (50 percent or greater probability) that a right shoulder disability is related to service, to include treatment for a right shoulder injury during service?

(h)  Is it at least as likely as not (50 percent or greater probability) that a left shoulder disability is related to service?

(i)  Is it clear and unmistakable that flat feet noted on entrance to service were not aggravated (permanently increased in severity beyond the natural progress of the disorder) during service?

6.  Schedule the Veteran for a VA examination to determine the severity of a right knee disability.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide ranges of motion in degrees and should state whether there is any additional loss of function due to painful motion, excess motion, incoordination, fatigability, or weakened motion.  An opinion should also be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities of PTSD, right knee disability, and pseudofolliculitis barbae.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

7.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


